NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0696-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANTONIO GONZALEZ,
a/k/a ANTONIO GONZALEZ-
HERNANDEZ, ANTONIO
J. GONZALEZ, and ANTONIO
GONZELESHERNANDEZ,

     Defendant-Appellant.
___________________________

                   Submitted September 20, 2021 – Decided September 30, 2021

                   Before Judges Fasciale and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 18-10-
                   1433.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Zachary Markarian, Assistant Deputy Public
                   Defender, of counsel and on the briefs).
            Yolanda Ciccone, Middlesex County Prosecutor,
            attorney for respondent (David M. Liston, Assistant
            Prosecutor, of counsel and on the brief).

PER CURIAM

      After pleading guilty following an unsuccessful motion to suppress,

defendant appeals from his convictions for second-degree burglary, N.J.S.A.

2C:18-2(a)(1) and (b)(1), and second-degree possession of a controlled

dangerous substance (CDS) with intent to distribute, N.J.S.A. 2C:35-5(a)(1) and

(b)(4).1 Defendant focuses on a May 9, 2019 order denying his motion to

suppress physical evidence recovered during the search of a vehicle in which he

was traveling, asserting that it was the fruit of an illegal stop.2 We disagree and

affirm.




1
  A grand jury charged defendant and his co-defendants with 112 counts relating
to a burglary of a pharmacy and the subsequent possession of medication. Co-
defendants Kevin Rodriquez, Eric Rodriquez, and Jefferson Bonilla were also
charged in the indictment but are not participating in this appeal.
2
  Defendant's former counsel waived his appearance at the suppression hearing.
After the motion was denied, Martin Perez substituted in as defendant's counsel.
On May 2, 2019, Perez filed a motion to suppress, which sought to join in the
arguments raised by counsel for co-defendants at the suppression hearing. The
judge allowed defendant to join in the motion retroactively and applied his
earlier ruling to defendant to preserve his ability to challenge the suppression
decision on appeal.


                                                                             A-0696-19
                                        2
        Defendant broke into a pharmacy and took more than half an ounce of

oxycodone for the purpose of distributing it. Soon after, Officers Robert Theoret

and Ryan Welch observed defendant's vehicle traveling north on Route 18 in

East Brunswick near Eggers Street and failing to maintain its lane. The officers

proceeded to initiate a motor vehicle stop.       During the stop, both officers

detected the odor of marijuana. A subsequent search of the vehicle 3 revealed a

black ski mask, latex gloves, alprazolam pills, suboxone strips, cocaine, digital

scales, and sandwich bags. It also revealed the key and paperwork for a storage

locker that contained four pounds of marijuana.

        On appeal, defendant argues:4

              POINT I

              THE TRAFFIC STOP WAS UNLAWFUL BECAUSE
              POLICE DID NOT HAVE         REASONABLE
              SUSPICION THAT THE CAR WAS IN VIOLATION
              OF THE TRAFFIC LAWS.

3
    Defendant does not challenge the legality of the stop on appeal.
4
  We are uncertain whether defendant raised his arguments below. In its merits
brief, the State noted defendant raises the left-turn preparation argument for the
first time on appeal. Defendant did not address that position in his reply brief.
If a defendant failed to raise arguments below, we would ordinarily review the
contentions raised for the first time under the plain-error standard, which
precludes our intervention absent a showing the claimed error was capable of
producing an unjust result. R. 2:10-2; State v. Ross, 218 N.J. 130, 142-43
(2014). But here, because we conclude there was no error, let alone plain error,
whether to apply the plain error standard is of no moment.
                                                                            A-0696-19
                                         3
                  A. A Car Does Not Violate [N.J.S.A.] 39:4-88(a)
                  By Operating In The Left Lane Unless It Is
                  Neither Overtaking [A] Vehicle Nor Preparing
                  For A Left Turn.

                  B. Defendant's Car Did Not Fail [T]o Maintain
                  Its Lane.

Defendant also raises the following argument in reply, which we have

renumbered:

            [POINT II]

            DEFENDANTS        CHALLENGED        THE
            LAWFULNESS OF THE STOP BEFORE THE TRIAL
            [JUDGE] AND THE STATE FAILED TO MEET ITS
            BURDEN TO SHOW THEORET REASONABLY
            BELIEVED DEFENDANTS' CAR WAS OPERATING
            IN VIOLATION OF THE TRAFFIC LAWS.

      In reviewing a decision on a motion to suppress, we will "uphold the

factual findings underlying the [judge's] decision so long as those findings are

supported by sufficient credible evidence in the record." State v. Gamble, 218

N.J. 412, 424 (2014) (citing State v. Elders, 192 N.J. 224, 243 (2007)). We will

only reverse if the motion judge's decision was "so clearly mistaken that the

interests of justice demand intervention and correction." Id. at 425 (citations

and internal quotation marks omitted). "Video-recorded evidence is reviewed

under the same standard." State v. Hagans, 233 N.J. 30, 38 (2018) (citing State

v. S.S., 229 N.J. 360, 381 (2017)). A trial judge's interpretation of the law,

                                                                          A-0696-19
                                       4
however, and the consequences that flow from established facts are not entitled

to deference. State v. Gandhi, 201 N.J. 161, 176 (2010).

      "An officer may stop a motor vehicle only upon 'articulable and

reasonable suspicion' that a criminal or motor vehicle violation has occurred."

State v. Atwood, 232 N.J. 433, 444 (2018) (citations omitted). An officer may

not furnish suspicion based on a reasonable, but mistaken interpretation of a

motor vehicle statute. State v. Carter, 247 N.J. 488, 531 (2021). "The key issue

under New Jersey's Constitution . . . is not whether an officer reasonably erred

about the meaning of the law," but "whether a person's rights have been

violated."   Id. at 530.   The validity of the stop may be established "by a

preponderance of the evidence." Atwood, 232 N.J. at 437-38 (quoting State v.

O'Neal, 190 N.J. 601, 611 (2007)).

      The motor vehicle statute at issue, N.J.S.A. 39:4-88(a), provides that:

             When a roadway has been divided into clearly marked
             lanes for traffic, . . . [a] vehicle shall normally be driven
             in the lane nearest the right-hand edge or curb of the
             roadway when that lane is available for travel, except
             when overtaking another vehicle or in preparation for a
             left turn.

      Theoret testified at the suppression hearing that defendant's vehicle failed

to keep right in violation of N.J.S.A. 39:4-88(a). Specifically, Theoret testified

that the vehicle's "driver's-side tires were riding on and crossing over the lane

                                                                             A-0696-19
                                          5
marking." The judge found Theoret highly credible and that he had a reasonable

and articulable suspicion that the driver violated the statute. Theoret's testimony

was corroborated by his mobile video recording (MVR), which established that

the vehicle was not being driven entirely within a single lane. The judge noted

that the MVR, which was not perfectly clear, showed there was "a large amount

of space between the vehicle's passenger side and the line separating that left

lane from the middle lane."       The judge also noted that the vehicle was

"precariously close to striking the median" and that the vehicle "straddled [or]

at least a tire had gone over [the line]." In sum, the judge found that the MVR

established that the vehicle was driven in the left lane the entire distance from

Eggers Street to Nielsen Plaza on Route 18.

      We reject defendant's argument that the judge misread the statute by

concluding that a driver violates the statute when driving in the left lane without

overtaking another vehicle. We likewise reject defendant's contention that the

driver did not violate the statute because he was preparing to make a left turn.

      The record is bereft of evidence that the driver was preparing for a left

turn. Importantly, there was no left turn available for the driver to make between

Eggers Street and Nielsen Plaza. This is supported by the exhibits and judicially

noticeable traffic pattern on Route 18. The MVR also makes clear that the driver


                                                                             A-0696-19
                                        6
did not activate the left turn signal at any point. Defendant also argues that a

highway sign instructed cars to "keep left" for an upcoming exit. This argument

is belied by Theoret's testimony. Theoret testified that the vehicle was traveling

in the left lane from the time he first observed it near Eggers Street. Based on

Theoret's testimony about the location of Eggers Street, the vehicle was

traveling in the left lane long before the sign in question came into the driver's

view. The MVR also shows that there was no need for the vehicle to be in the

left lane to continue traveling on Route 18, as defendant suggests the driver was.

      We likewise reject defendant's contention the judge was wrong that a

vehicle fails to maintain its lane under the statute by touching, but not crossing,

a boundary line. Citing Carter, defendant maintains that Theoret could not have

had reasonable suspicion based on his mistaken belief that the statute covers

conduct that it does not.

      Defendant cites to State v. Regis, 208 N.J. 439, 448 (2011) for the

proposition that a vehicle does not fail to maintain its lane within the meaning

of N.J.S.A. 39:4-88(b) unless it "drift[s] or swerve[s] into an adjoining lane or

the shoulder, unless it is not feasible to do so." Relevant to this point, Theoret

testified that the vehicle's "driver's side tires were riding on and crossing over

the lane marking." Moreover, the record is devoid of any evidence that it was


                                                                             A-0696-19
                                        7
not feasible for the vehicle to remain in the right lane. For example, there is no

evidence that the vehicle was moving to avoid overtaking another vehicle or that

weather conditions made staying within the lane unfeasible. Thus, even if the

driver only drove on and slightly over the yellow line without fully crossing over

or swerving, Theoret's interpretation of the statute is consistent with its plain

language and was not mistaken. Regis nor Carter preclude the judge's finding

as to this point.

      Thus, the judge properly found Theoret lawfully initiated the traffic stop

based on reasonable and articulable suspicion that co-defendant drove the

vehicle in violation of N.J.S.A. 39:4-88(a). We see no reason to second-guess

the judge's finding, which is supported by substantial credible evidence in the

record.

      Affirmed.




                                                                            A-0696-19
                                        8